Opinion by
Morrison, J.,
This was a bill in equity and a careful examination of the bill and answer, testimony, findings of fact, exceptions, discussion and conclusions of law by the learned Judge below convinces us that he gave the parties a careful hearing and reached a just and equitable conclusion. We are all of the opinion that the decree ought to be affirmed and, therefore, we do not think a discussion and opinion from us would be profitable.
The assignments of error are all overruled, the decree is affirmed, and the appeal is dismissed at the costs of the appellant.